Citation Nr: 0521394	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
arthrotomy of the right knee, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an increased (compensable) rating for post 
operative scar of the left foot. 

3.  Entitlement to an increased (compensable) rating for a 
cornea scar of the right eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
August 1948.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the assigned 
ratings.   

The issue pertaining to the post operative scar of the left 
foot is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The right knee disability is reflected by subjective 
complaints of pain and manifested primarily by clinical 
observations of 10 degrees of limitation of extension and 
severe arthritis, without demonstrated ligamentous 
instability.

3.  A right eye cornea scar is not shown to cause any 
functional limitation.  




CONCLUSIONS OF LAW

1.  A disability rating greater than 20 percent is not 
warranted for the residuals of arthrotomy of the right knee; 
however, a separate 10 percent rating for osteoarthritis of 
the right knee with limitation of extension is warranted .  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.159, 4.1- 4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5010, 5257, 5261 (2004).

2.  The criteria for a compensable rating for a right eye 
corneal scar have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Code 6009 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's April 2002 decision and the statement of 
the case (SOC) that the evidence did not show that the 
criteria for higher ratings for the disabilities in issue had 
been met.  The SOC contained the full text of 38 C.F.R. § 
3.159.  In addition, in a letter, dated in December 2001 
(hereinafter "VCAA letter"), the RO notified the appellant of 
the information and evidence the RO would obtain and the 
information and evidence the appellant was responsible to 
provide.  The Board concludes that the discussions in the 
VCAA letter, the RO's decision and the SOC adequately 
informed the appellant of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Moreover, the timing of the VCAA 
notices comport with the CAVC's holding in Pelegrini, infra.

Regarding the content of the VCAA letter, the Board notes 
that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.

In this case, in the VCAA letter, the appellant was notified 
that VA would make reasonable efforts to help him to obtain 
all records held by Federal agencies, to include service 
medical or other military records, as well as medical records 
at VA hospitals, and records from any non-Federal sources 
that he identified.  

The contents of the VCAA letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include the "fourth element."  See Pelegrini II, at 120.  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service, VA and non-VA medical records.  
The veteran has been afforded an examination.  Although the 
veteran's representative argues that this examination was 
inadequate because it was not based on a review of the 
veteran's claims file, VA's General Counsel has held that a 
VA examiner must review a claimant's prior medical records 
only when such a review is necessary to ensure a fully 
informed examination or to provide an adequate basis for the 
examiner's finding and conclusions.  See VAOPGCPREC 20-95, 61 
Fed. Reg. 10,064 (1996).  At his hearing before the 
undersigned, it was suggested that more current treatment 
records might be available.  However, it was also noted that 
the Board could not directly obtain any such evidence, and 
the veteran's representative indicated that they would 
acquire any more current records and submit same.  Additional 
evidence was subsequently submitted after the case had been 
certified to the Board by the agency of original jurisdiction 
(AOJ).  Although such evidence has not first been considered 
by the AOJ, the submission was accompanied by a waiver of 
referral to the AOJ.  38 C.F.R. § 20.1304 (2004).  There was 
no suggestion in the recently submitted evidence that there 
was any outstanding additional evidence, and the Board 
assumes all relevant evidence discussed at the hearing was 
thereafter submitted. Consequently, a decision by the Board 
is not precluded.  

Review of the April 2002 examination report shows that the 
veteran's knee complaints were recorded and that the 
examination appears to fully comply with the guidance 
provided in DeLuca v. Brown, 8 Vet. App. 202 (1995).  There 
is no medical evidence in the claims file which contradicts 
the findings or diagnosis in this report.  The report 
contains more than enough information to rate the veteran's 
knee disability, such as range of motion, functional loss, 
instability, etc.  Accordingly, there is no basis to find 
that the veteran's April 2002 examination was inadequate, or 
that a remand for a new examination is required.  There is 
also no need for a new VA examination based on the length of 
time that has expired since the last examination because 
there is no objective evidence showing possible increased 
disability since that time.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  




Right Knee

Entitlement to service connection for residuals of an 
arthrotomy of the right knee, evaluated pursuant to 
Diagnostic Code 5257, was established as 10 percent 
disabling, effective from August 1948, and increased to a 20 
percent evaluation from January 1965.  The claim for an 
increased rating was received in November 2001.  It bears 
emphasis that the primary concern in a claim for an increased 
evaluation is the present level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In Francisco, the Court 
stated that although a rating specialist was directed to 
review the recorded history of a disability in order to make 
an accurate evaluation, the regulations did not give past 
medical reports precedence over current findings.  Francisco, 
7 Vet. App. at 58.  Hence, for purposes of application of the 
schedular criteria, the Board assigns the greater weight of 
probative value to the recent VA compensation examination 
conducted in April 2002.  The recent examination is also 
relevant and adequate.  See Powell v. West, 13 Vet. App. 31 
(1999).

The Board observes that the originally assigned 10 percent 
disability evaluation was predicated on "occasional 
instability" of the knee.  When the knee was again rated in 
1965, extension was full and flexion was limited by a trace.  
There was no medial instability, but there was a grade II 
anterior posterior instability.  X-rays at that time showed 
marked osteoarthritic changes, which the examiner associated 
with the veteran's service connected knee trauma.  In 
consideration of all the foregoing, the rating was increased 
to 20 percent.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disabilities at issue beyond that set forth herein.

Where there is limitation of leg flexion to 15 degrees, a 30 
percent evaluation would be warranted.  Where the limitation 
is to 30 degrees, a 20 percent evaluation is warranted.  A 10 
percent evaluation is warranted where leg flexion is limited 
to 45 degrees.  Where limitation is at 60 degrees or more a 
noncompensable evaluation is applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 15 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Severe recurrent subluxation, lateral instability or other 
impairment of the knee warrants a 30 percent evaluation.  A 
moderate disability of this nature warrants a 20 percent 
evaluation, and a slight disability warrants a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

As noted above, the veteran was afforded a VA examination in 
April 2002.  Range of motion was from 10 to 95 degrees.  
There was pain to palpation over the medial and lateral joint 
lines.  Ligaments were intact.  There was negative Lachman's, 
anterior drawer and McMurray's test.  The veteran was 
afforded a treadmill test with moderate increased knee 
complaints after three minutes.  He could accomplish 10 
repetitions at 30 pounds on terminal knee extension with his 
non service connected knee, but his service connected knee 
failed due to fatigue after one repetition.  A total knee 
replacement was recommended, and the examiner commented that 
the veteran would have problems standing for protracted 
periods or walking long distances.   

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25. Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  However, the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding of disabilities, which is cautioned against in 38 
C.F.R. § 4.14.

In this regard, it should be pointed out that separate 
ratings may be given under diagnostic codes 5003 and 5257 
without violating the rule against pyramiding.  See 38 C.F.R. 
§ 4.14; VAOPGPREC 23-97.  The General Counsel of the VA 
concluded that in some cases where a veteran has a knee 
disorder involving arthritis, separate ratings may be 
assigned under Diagnostic Codes 5257 and 5003.  See VAOPGPREC 
23-97, 62 Fed. Reg. 63604 (1997).  However, this opinion 
makes clear that a separate rating must be based on an 
additional disability and that when a knee disability is 
already rated under Diagnostic Code 5257, the veteran must 
also demonstrate limitation of motion under Diagnostic Codes 
5260 and 5261 in order to obtain a separate rating for 
arthritis.

Also, the Board notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 
(2004), which held that a veteran can receive separate 
ratings under Diagnostic Code 5260 (leg, limitation of 
flexion), and Diagnostic Code 5261 (leg, limitation of 
extension) for disability of the same joint. The new VA 
General Counsel Opinion should be considered in connection 
with the veteran's claim of entitlement to an increased 
evaluation for service-connected right knee disability.

Under current law when radiologic findings of arthritis are 
present, a veteran whose knee disability is evaluated under 
Diagnostic Codes 5257 is also entitled either to a separate 
compensable evaluation under Diagnostic Codes 5260 and/or 
Diagnostic Code 5261, if the arthritis results in compensable 
loss of motion, or to a separate compensable evaluation under 
5003 if the arthritis results in noncompensable limitation of 
motion and/or objective findings or indicators of pain.  
VAOPGCPREC 9-98.  

The Board observes that the current evidence of record fails 
to show any right knee instability under Diagnostic Code 
5257.  Therefore, a rating increase is not warranted for the 
right knee pursuant to Diagnostic Code 5257.  Under governing 
regulation, a disability which has been continuously rated at 
or above any evaluation of disability for 20 or more years 
for VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951.  The separate 20 percent rating pursuant to 
Diagnostic Code 5257 is thus protected at that level.

The Board notes that the currently assigned 20 percent 
disability evaluation was awarded some decades prior to the 
1997 VA Precedent Opinion.  Moreover, that earlier 1965 
rating appears to have expressly contemplated both the knee 
instability together with the knee osteoarthritis in 
formulating the 20 percent disability award under Diagnostic 
Code 5257.  In 1965, the veteran's knee instability by itself 
and at that time would have likely been insufficient to 
support the 20 percent award.  

Based upon the evidence of record, the Board must find that, 
even with consideration of functional impairment during 
flare-ups and upon prolonged use, the preponderance of the 
evidence establishes that the veteran's right knee range of 
motion falls well short of the criteria necessary for even a 
compensable rating under Diagnostic Code 5260.  However, the 
record also plainly supports a separate 10 percent disability 
evaluation, but no higher, pursuant to Diagnostic Code 5261.  
While such a separate award could well constitute pyramiding 
in light of the manner in which the 1965 rating was 
constructed, the Board considers, affording the veteran the 
benefit of the doubt, such a separate 10 award would settle 
the matter in favor of the veteran.    

Thus, the veteran is entitled to a 10 percent rating, 
separate from the 20 percent rating under Diagnostic Code 
5257, under Diagnostic Codes 5010-5003, 5261.  VAOPGCPREC 9-
98 (August 14, 1998); 38 C.F.R. §§ 4.40, 4.45 (2004).  A 
separate rating under Diagnostic Code 5260 is not warranted 
because the evidence shows that the veteran has full flexion 
for all practical purposes, and the evidence does not more 
nearly approximate the required criteria for a compensable 
rating thereunder. 

The Board considers that the assignment of a separate 10 
percent disability evaluation for limitation of extension 
alongside the existing 20 percent evaluation for instability 
and osteoarthritis fully contemplates the disability at 
issue.  Additional functional loss to warrant an increased 
evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59 is not 
demonstrated.  

In this case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

Cornea Scar

The veteran asserts that his service connected cornea scar 
has resulted in visual impairment.  In support of his claim 
and assertions, he has recently submitted evidence of 
cataract surgery.  

The corneal scar of the right eye is most properly rated 
under the provisions of 38 C.F.R. § 4.84a, Diagnostic Code 
6009.  Diagnostic Code 6009 contemplates an unhealed injury 
of the eye.  In chronic form, the eye injury is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating of 
10 percent is assigned during active pathology.  

In this case, service connection was established for a 
corneal scar.  The cornea is "the transparent structure 
forming the anterior part of the fibrous tunic of the eye."  
Dorland's Illustrated Medical Dictionary, 378 (28th ed. 
1994).  This citation is provided purely for definitional 
purposes to aid in the Board's discussion.  Cf. Kirwin v. 
Brown, 8 Vet. App. 148 (1995), Traut v. Brown, 6 Vet. App. 
181 (1994).  Use in this manner does not conflict with the 
holding in Thurber v. Brown, 5 Vet. App. 119 (1993).

Clinical records demonstrate that the veteran was being 
followed for bilateral macular degeneration (reported as age 
related on VA examination of April 2002).  The medical 
evidence received on July 5, 2005 reflects that the veteran 
was recently afforded cataract surgery, effected to correct 
pathology of the right eye "lens" rather than from a scar 
on the cornea.  No medical professional has ever stated the 
corneal scars have contributed to the cataract that developed 
more than 50 years after the veteran's in-service eye injury.  
A VA ocular examination from April 2002 produced the 
impression that the service connected cornea scars did not 
interfere with the visual axis or visual acuity.  Moreover, 
since visual acuity was correctable to 20/30 during the 2002 
VA examination, such deficits would not warrant a compensable 
rating for loss of visual acuity (especially since only one 
eye is service connected).  In sum, the service connected 
right eye cornea scar is not shown to cause any impairment or 
functional limitation.

The veteran contends that glass particles remain in his eye 
from the in-service injury.  The 2002 examination showed no 
such findings.  Even if there are glass particles remaining 
in the eye, those particles, in conjunction with the corneal 
scars, have not resulted in impairment of the eye, active 
disease, or loss of visual acuity that would warrant a 
compensable rating under any of the potentially applicable 
diagnostic codes.

Diagnostic Code 6009 does not provide for a noncompensable 
disability evaluation.  However, in every instance where the 
schedule does not provide for a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

The Board appreciates that the veteran sincerely believes 
that his cornea scars have contributed to his visual 
problems.  However, the medical evidence simply does not 
support his assertions.  The Board notes that the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Entitlement to a disability rating greater than 20 percent 
for residuals of arthrotomy of the right knee is denied.

Entitlement to a separate 10 percent disability evaluation 
for arthritis with limitation of right knee extension is 
granted, subject to the provisions governing the award of 
monetary benefits.  

Entitlement to increased (compensable) evaluation for cornea 
scar of the right eye is denied. 


REMAND

The veteran has asserted that his post operative scar of the 
left foot is painful.  Although an orthopedic examination was 
afforded in April 2002, that examination focused on the 
veteran's right knee, rather than on the left foot.  The 
Board notes that if an examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992).  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004). 

Accordingly, this case is REMANDED for the following action:   

1.  The veteran should be scheduled for a 
VA examination to determine the extent of 
the service connected left foot scar.  
The claims files must be made available 
to the examiner for review. In examining 
the scar, the examiner should state 
whether there is any associated 
underlying soft tissue damage and 
indicate the area of each scar in square 
inches.  The examiner should also comment 
on whether the scar is tender, adherent, 
elevated or depressed on palpation, or 
whether it causes cause limited motion.  

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


